82 F.3d 423
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Edgar Dee JONES, Plaintiff-Appellant,v.Jack BANTA, Defendant-Appellee.
No. 95-35690.
United States Court of Appeals, Ninth Circuit.
Submitted March 26, 1996.*Decided April 1, 1996.

Before:  GOODWIN, WIGGINS, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Edgar Dee Jones, an Oregon state prisoner, appeals pro se the district court's order dismissing with prejudice pursuant to 28 U.S.C. § 1915(d) Jones' 42 U.S.C. § 1983 action alleging that his civil rights were violated by the prosecution of a civil forfeiture action against him without providing him with any notice.


3
We affirm the district court's dismissal of the claims against Deputy District Attorney Thomas Seig, District Attorney Jack Banta, and County Counsel Paul Nolte for the reasons set forth in the district court's order of April 26, 1995.


4
We affirm the district court's dismissal of the claims against Douglas County Circuit Court Judge Thomas Kolberg, the State of Oregon, and Douglas County for the reasons set forth in the district court's order of June 13, 1995.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3